DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  line 3 recites the drying delay time and line 4 recites the target drying humidity without appropriate antecedent basis.  Examiner suggests “a drying delay time” and “a target drying humidity.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 2 recites the air supply device and the drying chamber.  Line 3 recites the clothes.  Line 4 recites the drying process, all without appropriate antecedent basis.  Examiner suggests “an air supply device,” “a drying chamber,” “clothes,” and “a drying process.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 4 recites the drying delay time and line 5 recites the target drying humidity without appropriate antecedent basis.  Examiner suggests “a drying delay time” and “a target drying humidity.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term, or limitation(s) recite(s) sufficient 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harnden (US 3,269,027).
As for claim 1, Harnden discloses clothing care machine comprising: a drying chamber for containing clothes (8); and a working system comprising an air supply device (44), a first humidity sensor (61), a second humidity sensor (64) and a controller 
As for claim 5, Harnden discloses a control method for a clothing care machine, comprising: controlling the air supply device to supply hot air to the drying chamber of the clothing care machine to dry the clothes in the drying chamber (the essential function of a clothes dryer); judging whether the drying process is completed according to the humidity change in the drying chamber and the ambient humidity; and controlling the air supply device to stop working when the drying process is completed (claim 1).
Examiner notes that the first humidity sensor of Harnden is adjacent to the drum discharge and not the drum (59, 61, fig. 5, 4:42-57).  However, the location of the air sampling room (59) is just downstream of the drum so as to read approximately the same temperature of the drum, such that the practical application of the devices is substantially the same or an obvious variant in the alternative.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harnden as applied to claims 1 and 5 above, and further in view of Sugimoto (US 2011/0047812).
Harnden discloses judging, after the cold air supply time reaches a first preset time, whether the clothes are wet according to the chamber humidity and the ambient humidity as detected (1:24-26) and the claimed invention except for the air supply device is further used for supplying cold air to the drying chamber, and the controller is further used for: controlling the air supply device to supply cold air to the drying chamber before controlling the air supply device to supply hot air to the drying chamber for drying the clothes; judging, after the cold air supply time reaches a first preset time, whether the clothes are wet; and controlling the air supply device to supply hot air to the drying chamber to dry the clothes if it is judged that the clothes are wet; wherein before the step of controlling the air supply device to supply hot air to the drying chamber of the clothing care machine, 10the control method further comprises: controlling the air supply device to supply cold air to the drying chamber; judging, after the cold air supply time reaches a first preset time, whether the clothes are wet; and performing the step of controlling the air supply device to supply hot air to the drying chamber 15of the clothing care machine if it is judged that the clothes are wet.  Sugimoto teaches the air supply device is further used for supplying cold air to the drying chamber, and the controller is further used for: controlling the air supply device to supply cold air to the drying chamber before controlling the air supply device to supply hot air to the drying chamber for drying the clothes [0295]; judging, after the cold air supply time reaches a first preset time, whether the clothes are wet ([0295], determination of a value necessitates have . 

Allowable Subject Matter
Claims 2, 4, 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2 and 6 includes allowable subject matter because prior art could not be found to disclose determining the drying delay time according to the humidity change in the drying chamber, and determining the target drying humidity according to the ambient humidity; and judging that the drying process is completed when the timing reaches the drying delay time with all of the limitations of independent claim 1.  The closest prior art is the primary reference Harnden which discloses determining the target drying humidity according to the ambient humidity (1:24-26), but does not contemplate a delay time based on the humidity change in the drying chamber.  A delay time with all of the limitations of independent claims 1 and 5 was not found.
Claims 4, 9 and 10 includes allowable subject matter because prior art could not be found to disclose judging, after the cold air supply time reaches a first preset time, whether the clothes are wet according to the chamber humidity and the ambient humidity as detected; a steam generator used for supplying steam to the drying 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762